Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the interdependent claims 1, 12 and 19. 
The prior art teaches the use of electromagnetic response signals to determine flaws/defects in pipes.  Kawata et al. US 20120123699, teaches using electromagnetic method for measuring corrosion in pipes.  However it in no manner anticipates use with nested pipes.  Wu et al., US 2017 /0038493, also uses an electromagnetic log to determine corrosion along a casing string, but again the method in no manner anticipates or makes obvious the method for use with nested pipes/casings.
Khalaj Amineh et al., US 2016/0161627, teaches detecting small defects in wellbore pipe/casings (Abstract).  The system operates with nested pipes/casings (FIG 2A & 2B).  Although the art recognizes that thickness is a factor in the analysis [0028] and the method determines 1D images of the pipes [0029], Khalaj Amineh et al., teaches away from any determination of the wall thicknesses as follows:
[0051] - Since the presently-described approach is based on the Born approximation, it is valid when the defects in the pipes 1081, 108m, 108M are small. Due to the same reasoning, the results derived from the present embodiments are qualitative and can be employed only for imaging purposes without precisely estimating the thickness T1, Tm, and TM of the pipes 1081, 108m, 108 M.
Nichols et al., US 2015/0338541, teaches an electronic assessment system for multiple conductive tubulars.  The system can determine corrosion along lengths of the tubulars/pipes/casings.  However there is no small defect log measurements to generate small defect thickness measurements.  Although transverse cracks may be detected [0035], this is using special additional sensors which do not determine tubulars/pipes/casings thickness at the small defect site.
There is also considerable analyses concerning the cement quality between casings that may involve corrosion, but these are acoustical techniques and do not anticipate or make obvious the claimed invention (e.g. Bose et al., US 2018/0149019).
Thus the independent claims 1, 12 and 19 are allowed.
Claims 2-11, 13-18 and 20-22 depend on the allowed independent claims 1, 12 and 19 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857